IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Roberta Harris,                          :
                           Petitioner    :
                                         :
                  v.                     :          No. 194 C.D. 2019
                                         :
Workers' Compensation Appeal             :
Board (Giant Food Stores),               :
                        Respondent       :


PER CURIAM                              ORDER


                  NOW, September 15, 2020, upon consideration of Petitioner’s

application for reconsideration/reargument, the application is denied.